                 Case:Case
                       1:19-cv-07356 Document
                           MDL No. 2492       #: 5 Filed:
                                         Document    172 11/06/19 Page 1 of
                                                          Filed 11/04/19    2 PageID
                                                                         Page  1 of 2 #:41

         FILED
  9:54 am, Nov 06
               07, 2019
                                            UNITED STATES JUDICIAL PANEL
   U.S. DISTRICT COURT                                   on
SOUTHERN DISTRICT OF INDIANA                 MULTIDISTRICT LITIGATION
     Laura A. Briggs, Clerk



             IN RE: NATIONAL COLLEGIATE ATHLETIC
             ASSOCIATION STUDENT−ATHLETE
             CONCUSSION INJURY LITIGATION                                                             MDL No. 2492



                                                (SEE ATTACHED SCHEDULE)



                                     CONDITIONAL TRANSFER ORDER (CTO −23)



             On December 18, 2013, the Panel transferred 1 civil action(s) to the United States District Court for
             the Northern District of Illinois for coordinated or consolidated pretrial proceedings pursuant to 28
             U.S.C. § 1407. See 988 F.Supp.2d 1373 (J.P.M.L. 2013). Since that time, 416 additional action(s)
             have been transferred to the Northern District of Illinois. With the consent of that court, all such
             actions have been assigned to the Honorable John Z. Lee.

             It appears that the action(s) on this conditional transfer order involve questions of fact that are
             common to the actions previously transferred to the Northern District of Illinois and assigned to
             Judge Lee.

             Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
             Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
             Northern District of Illinois for the reasons stated in the order of December 18, 2013, and, with the
             consent of that court, assigned to the Honorable John Z. Lee.

             This order does not become effective until it is filed in the Office of the Clerk of the United States
             District Court for the Northern District of Illinois. The transmittal of this order to said Clerk shall be
             stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
             Panel within this 7−day period, the stay will be continued until further order of the Panel.



                 Nov 04, 2019                                        FOR THE PANEL:


                                              A TRUE COPY-ATTEST
                                           THOMAS G. BRUTON,
                                                         -       CLERK
                                                              John W. Nichols
                                              By: s/ KWRIWN POSLEY
                                                              Clerk of the Panel
                                                  DEPUTY CLERK
                                        U.S. DISTRICT COURT, NORTHERN
                                               DISTRICT OF
                                                         - ILLINOIS
                                                 November 6, 2019
                Case:Case
                      1:19-cv-07356 Document
                          MDL No. 2492       #: 5 Filed:
                                        Document    172 11/06/19 Page 2 of
                                                         Filed 11/04/19    2 PageID
                                                                        Page  2 of 2 #:41




              IN RE: NATIONAL COLLEGIATE ATHLETIC
              ASSOCIATION STUDENT−ATHLETE
              CONCUSSION INJURY LITIGATION                                            MDL No. 2492



                                SCHEDULE CTO−23 − TAG−ALONG ACTIONS



               DIST      DIV.       C.A.NO.       CASE CAPTION


ILND          INDIANA SOUTHERN

                                                  ZACHERY v. NATIONAL COLLEGIATE ATHLETIC
19-cv-7330      INS        1       19−03272       ASSOCIATION
                                                  VINCENT v. NATIONAL COLLEGIATE ATHLETIC
19-cv-7331      INS        1       19−03274       ASSOCIATION
                                                  BATES v. NATIONAL COLLEGIATE ATHLETIC
19-cv-7333      INS        1       19−03275       ASSOCIATION
                                                  WAKELY v. NATIONAL COLLEGIATE ATHLETIC
19-cv-7337      INS        1       19−03419       ASSOCIATION
                                                  LEISS v. NATIONAL COLLEGIATE ATHLETIC
19-cv-7340      INS        1       19−03446       ASSOCIATION
                                                  NOIEL v. NATIONAL COLLEGIATE ATHLETIC
19-cv-7343      INS        1       19−04043       ASSOCIATION
                                                  DEPTULA v. NATIONAL COLLEGIATE ATHLETIC
19-cv-7345      INS        1       19−04186       ASSOCIATION
                                                  SPRINGER v. NATIONAL COLLEGIATE
 19-cv-7347     INS        1       19−04187
                                                  ATHLETIC ASSOCIATION et al
                                                  DIMMACK v. NATIONAL COLLEGIATE
 19-cv-7349     INS        1       19−04188       ATHLETIC ASSOCIATION et al
                                                  AMELL v. NATIONAL COLLEGIATE ATHLETIC
                INS        1       19−04189
 19-cv-7351                                       ASSOCIATION et al
                                                  ALEXANDER v. NATIONAL COLLEGIATE
                INS        1       19−04190
19-cv-7353                                        ATHLETIC ASSOCIATION
                                                  REID v. NATIONAL COLLEGIATE ATHLETIC
                INS        1       19−04191
19-cv-7356                                        ASSOCIATION et al
                                                  JUSTICE v. NATIONAL COLLEGIATE ATHLETIC
                INS        1       19−04192
19-cv-7358                                        ASSOCIATION et al
                                                  KOSMINSKAS v. NATIONAL COLLEGIATE
19-cv-7359      INS        1       19−04193       ATHLETIC ASSOCIATION et al
